AFFIRM; and Opinion Filed January 6, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01430-CR

                          NAKIA LASHUAN FRANKLIN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-81048-08

                               MEMORANDUM OPINION
                            Before Justices O’Neill, Myers, and Brown
                                    Opinion by Justice O’Neill

       Nakia Lashuan Franklin appeals, following the revocation of her community supervision,

her conviction for theft, enhanced by two prior theft convictions. See TEX. PENAL CODE ANN.

§ 31.03(a), (e)(4)(D) (West Supp. 2013). The trial court assessed punishment at two years’

confinement in a state jail, probated for four years, and a $2,000 fine. In a single issue, appellant

contends she is entitled to additional back-time credit for July 17, 2007, the date she was arrested

on the offense. We affirm the trial court’s judgment.

       The record shows that on July 17, 2007, appellant was arrested on the theft offense. On

April 6, 2013, appellant was arrested based on the State’s motion to revoke her community
supervision. The judgment shows time credited “from 04/06/12 to 04/06/12” only. However, on

October 18, 2013, the trial court issued an “agreed order for jail time credit” that gave appellant

additional time credit from “7/17/2007 to 7/18/2007.” Thus, we overrule appellant’s issue as

moot.

        We affirm the trial court’s judgment.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O’NEILL
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121430F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NAKIA LASHUAN FRANKLIN,                            Appeal from the 416th Judicial District
Appellant                                          Court of Collin County, Texas (Tr.Ct.No.
                                                   416-81048-08).
No. 05-12-01430-CR       V.                        Opinion delivered by Justice O’Neill,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 6, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE




                                            -3-